Detailed Action
This is a Non-final Office action in response to communications received on 7/25/2020.  Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, filed 7/25/2022, are acknowledged.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected on the ground of statutory double patenting as being unpatentable over claims 1, 8, 13-14, 16-18 and 22-23 of U.S. Patent No. 11,397,814. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the patent identified above.

Application 17/873,127
Patent No. 11,397,814
1. An apparatus, comprising: 
a memory configured to store electronic control unit data; and circuitry configured to receive a global block to be added to a local ledger block chain for validating an electronic control unit hardware update for the electronic control unit data stored in the memory, wherein the global block to be added to the local ledger block chain includes a cryptographic hash of the electronic control unit data stored in the memory to be updated.
1. An apparatus, comprising: a memory configured to store a threshold amount of immutable records; and circuitry configured to receive a global block to be added to a local ledger block chain for validating an electronic control unit hardware update for electronic control unit data stored in the memory and remove a local block from the local ledger block chain responsive to the local ledger block chain reaching the threshold amount of immutable records, wherein: the global block to be added to the local ledger block chain includes: a cryptographic hash of a current local block in the local ledger block chain; and a cryptographic hash of the electronic control unit data stored in the memory to be updated; and the current local block in the local ledger block chain has a digital signature associated therewith that indicates the global block is from an authorized entity.
2. The apparatus of claim 1, wherein the global block to be added to the local ledger block chain further includes a cryptographic hash of a current local block in the local ledger block chain.
1. …wherein: the global block to be added to the local ledger block chain includes: a cryptographic hash of a current local block in the local ledger block chain;
3. The apparatus of claim 1, wherein the circuitry is further configured to generate the local ledger block chain.  
18. …circuitry configured to generate a local ledger block chain…
4. The apparatus of claim 1, wherein the local ledger block chain comprises blocks received from the global ledger block chain.  
18. …wherein the local ledger block chain is comprised of a global block from a global ledger block chain…
5. The apparatus of claim 1, wherein the global block is associated with a host.  
23. …each of the global blocks of the first portion is verified by the circuitry to be related to the host…
6. The apparatus of claim 5, wherein the local ledger block chain comprises blocks related to the host.  
16. …wherein the local ledger block chain includes multiple local blocks related to a host assembled in sequential order.
7. The apparatus of claim 6, wherein the blocks related to the host are assembled in sequential order.  
16. …wherein the local ledger block chain includes multiple local blocks related to a host assembled in sequential order.
8. A method comprising: storing electronic control unit data in a memory; and receiving a global block to be added to a local ledger block chain for validating an electronic control unit hardware update for the electronic control unit data stored in the memory, wherein the global block to be added to the local ledger block chain includes a cryptographic hash of a current local block in the local ledger block chain.  
1. An apparatus, comprising: a memory configured to store a threshold amount of immutable records; and circuitry configured to receive a global block to be added to a local ledger block chain for validating an electronic control unit hardware update for electronic control unit data stored in the memory and remove a local block from the local ledger block chain responsive to the local ledger block chain reaching the threshold amount of immutable records, wherein: the global block to be added to the local ledger block chain includes: a cryptographic hash of a current local block in the local ledger block chain; and a cryptographic hash of the electronic control unit data stored in the memory to be updated; and the current local block in the local ledger block chain has a digital signature associated therewith that indicates the global block is from an authorized entity.
9. The method of claim 8, wherein the current local block in the local ledger block chain has a digital signature associated therewith.  
1. …the current local block in the local ledger block chain has a digital signature associated therewith that indicates the global block is from an authorized entity.
10. The method of claim 9, further comprising determining the global block is from an authorized entity based on the digital signature.  
1. …the current local block in the local ledger block chain has a digital signature associated therewith that indicates the global block is from an authorized entity.
11. The method of claim 9, further comprising generating the digital signature based on a freshness field of the global block.  
13. …wherein the circuitry is further configured to generate the digital signature based on a freshness field of the global block.
12. The method of claim 11, further comprising determining the freshness field by identifying a previous local block field of the global block.  
14. …wherein the circuitry determines the freshness field by identifying a previous local block field of the global block.
13. The method of claim 11, further comprising adding the global block to the local ledger block chain as an immutable record responsive to determining that the freshness field is an expected freshness field.  
22. …wherein the circuitry adds the global block to the local ledger block chain as an immutable record when the circuitry determines that a freshness field included in the digital signature is an expected freshness field.
14. The method of claim 8, further comprising adding the global block to the local ledger block chain responsive to a previous local block field of the global block matching a current local block field in the current local block of the local ledger block chain.  
8. …wherein the global block is added to the local ledger block chain when a previous local block field of the global block matches a current local block field in the current local block of the local ledger block chain.
15. The method of claim 8, further comprising storing the local ledger block chain in a portion of the memory that is inaccessible to a user of the memory.  
17. …wherein the local ledger block chain is stored in a portion of the memory that is inaccessible to a user of the memory.
16. The method of claim 8, further comprising using a physical block of the memory as the current local block.  
18. …a local ledger block chain for validating an electronic control unit hardware update to electronic control unit data stored in the memory…
17. A system, comprising: a host; a memory configured to store electronic control unit data; and circuitry configured to receive a global block to be added to a local ledger block chain for validating an electronic control unit hardware update for the electronic control unit data stored in the memory, wherein: the global block to be added to the local ledger block chain includes: a cryptographic hash of a current local block in the local ledger block chain; and a cryptographic hash of the electronic control unit data stored in the memory to be updated; and the current local block in the local ledger block chain has a digital signature associated therewith that indicates the global block is from an authorized entity.  
1. An apparatus, comprising: a memory configured to store a threshold amount of immutable records; and circuitry configured to receive a global block to be added to a local ledger block chain for validating an electronic control unit hardware update for electronic control unit data stored in the memory and remove a local block from the local ledger block chain responsive to the local ledger block chain reaching the threshold amount of immutable records, wherein: the global block to be added to the local ledger block chain includes: a cryptographic hash of a current local block in the local ledger block chain; and a cryptographic hash of the electronic control unit data stored in the memory to be updated; and the current local block in the local ledger block chain has a digital signature associated therewith that indicates the global block is from an authorized entity.
18. The system of claim 17, wherein the circuitry is configured to determine if the global block is related to the host.  
23. …each of the global blocks of the first portion is verified by the circuitry to be related to the host…
19. The system of claim 17, wherein the circuitry is configured to transmit the local ledger block chain to the host.  
18. …wherein the host is configured to: receive the local ledger block chain from the memory; 
20. The system of claim 19, wherein the host is configured to validate the electronic control unit hardware update to the electronic control unit data stored in the memory using the received local ledger block chain.  
18. …validate the electronic control unit hardware update to the electronic control unit data stored in the memory using the received local ledger block chain.


Prior Art Considered But Not Relied Upon
	Ando (US 2019/0299927 A1) which teaches ECUs which manage a block chain for storing vehicle information updates.
Ahmed (US 2020/0296559 A1) which teaches an ECU of a vehicle which is configured to store a blockchain associated with the vehicle for managing telematics data of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438  

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438